Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
STATEMENT OF REASONS FOR ALLOWANCE

	In claims 1, 7, the recitation of “a locking portion comprising a locking insulating elastomer, the locking portion including an inner surface forming at least a portion of a fluid-impermeable compartment, the fluid- impermeable compartment including a dielectric fluid and a particulate material; a first conducting portion connected to an outer surface of the locking portion, the conducting portion comprising a conducting elastomer; and a second conducting portion connected to an outer surface of the locking portion, the conducting portion comprising a conducting elastomer, the second conducting portion being separated from the first conducting portion by the fluid-impermeable compartment;”; in claim 15, the recitation of “a programmable surface comprising a plurality of tiles and a plurality of actuators; and a surface control system for controlling a programmable surface, comprising: an activation determination module including instructions that when executed by the one or more processors cause the one or more processors to release one or more of the actuators in response to an activation signal received from the programmable surface, the release involving removing an electrical current from the actuators; and a shape assignment module including instructions that when executed by the one or more processors cause the one or more processors to activate the actuators at a desired deformation level”, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1, 7, 15, are neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references. Thus, claims 1, 7, 15 and their dependent claims are allowable.  The closest reference is JP 2007097292 that discloses the overall system including a control system for an actuator having dielectric fluid, but without the recitation noted above.  It would not have been obvious to modify JP 2007097292 to come up with the claimed invention without impermissible hindsight reconstruction.
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0139450, Rowe, Or-Bach, Pitsillides, and US 2015/0185849 disclose an actuator with programmable system for actuators.
Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
5/18/2022